DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: amendment filed on 11/09/2020 to application filed on 06/26/2019.
Claims 1-20 are pending in the case. Claims 1, 8 and 15 are independent claims.
All rejections and objections in the previous office action not set forth below have been withdrawn as necessitated by the amendment.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Massand, US 2013/0246901.
Regarding independent claim 1, Massand teaches a method, the method comprising:

identifying, by one or more processors, one or more anchor contents associated with the document (Massand, [0030], [0031]; owner creates the document/webpage including text for editing/changing/annotating);
generating, by one or more processor, link sets for the authorized users, wherein the link sets identify connection between the one or more anchor contents associated with the document stored on the database and local copies of the document on respective client devices of the authorized users (Massand, fig.8; [0089], [0091]; creating content links/link sets, wherein the reviewers select content links/link sets to access and display copies of the document associated with the text for editing/changing/annotating);
detecting, by one or more processors, changes made to the one or more anchor contents associated with the document (Massand, fig.8; [0091]; detecting changed text 752 and 754); and
generating, by one or more processors, an alert based, at least in part, on the detection of the changes made to the one or more anchor contents associated with the document and on the link sets associated with the changed one or more anchor contents (Massand, abstract; [0055], [0069], [0079], [0091]; re-publish the link sets/content links to an updated content links/link sets based on changes made to the text content and the content links/link sets so that updated content links/link sets link to a second version of the document which includes the changes and alerting reviewers the republished link sets/content links).
Regarding claim 3, which is dependent on claim 1, Massand teaches the method further comprising:
receiving, by the one or more processors, a request to populate the document from a client device of the client devices (Massand, [0038]; requesting to editing the document);
retrieving, by the one or more processors, the document from the database (Massand, [0038]; retrieving the document);
populating, by the one or more processors, the document (Massand, [0038]; displaying and editing the text content).
Regarding claim 4, which is dependent on claim 1, Massand teaches the method comprising:
detecting, by the one or more processors, activity associated, at least, with the one or more anchor contents associated with document (Massand, [0091]-[0093]; editing/changing/annotating text content);
generating, by the one or more processors, a list of changes made to each respective anchor content of the one or more anchor content (Massand, [0091]-[0093]; creating a list of changes made to text contents from reviewers); and 
storing, by the one or more processors, the list of changes on the database (Massand, [0091]-[0093]; storing a list of changes from reviewers).
Regarding claim 5, which is dependent on claim 1, Massand teaches the method comprising:
communicating, by the one or more processors, the alert to a client device of the client devices (Massand, [0079]).
Regarding claim 6, which is dependent on claim 1, Massand teaches the method further comprising:
monitoring, by the one or more processors, the document stored on the database for additional changes made to the one or more anchor contents associated with the document  (Massand, [0093]; monitoring the document for additional changes made to text content by reviewers)
detecting, by the one or more processors, additional changes made to the one or more anchor contents associated with the document, wherein the additional changes include changes made to the one or more anchor contents for which at least one previously communicated alert has been generated (Massand, [0093]; reviewers can make additional changes/edits the text content, wherein the notifying of links has been sent to reviewers)
generating, by the one or more processors, an inventory of changes based, at least in part, on the additional changes made to the one or more anchor contents associated with the document (Massand, [0093]; list of changes from reviewers); and
communicating, by the one or more processors, the inventory of changes to a client device of the client devices (Massand, [0093]; providing the list of changes from reviewers to owner).
Regarding claim 7, which is dependent on claim 1, Massand teaches the method further comprising:
identifying, by the one or more processors, at least one change of the one or more changes made to one anchor content associated with the document (Massand, [0091]; changes/edits made to text content associated with the document from a first reviewer);

responsive to delaying the generation of the alert, monitoring, by the one or more processors, the document for additional changes made to the one anchor content associated with the document (Massand, [0091]-[0093]; changes/edits made to the text content from second reviewer); and
detecting, by the one or more processors, one or more additional changes made to the one anchor content (Massand, [0091]-[0093]; receiving changes made from third reviewer);
wherein the generating of the alert is further based, at least in part, on the one or more additional changes made to the one or more anchor content (Massand, abstract, [0061], [0079], [0085], [0093]; sending all updates/changes to owner for republishing an updated content link/link set) 
Claims 8, 10-14 are for a computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (Massand, fig.1; [0035]), the program instructions for performing the method of claims 1, 3-7 respectively and are rejected under the same rationale.
Claims 15, 17-20 are for a computer system comprising: one or more computer processors; one or more computer readable storage medium; and program instructions stored on the computer readable storage medium (Massand, fig.1; [0035]) for performing the method of claims 1, 4-7 respectively and are rejected under the same rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 9, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Botta and Massand as applied to claim 1 above, and further in view of Johnson et al., US 2018/0097877.
Regarding claim 2, which is dependent on claim 1, Massand teaches the method further comprising:

sending, by the one or more processors, the copy of the document to one or more of the client devices of the authorized users (Massand, [0068]; sending the copy of the document to reviewer); and
storing, by the one or more processors, the link sets for publishing in response to the copy of the document being stored on the one or more of client devices (Massand, fig.4, item 430; [0059], [0066], [0069], [0070]; link sets to link to the copy of the document).
However, Massand does not teaches storing the link sets on the database.
Johnson teaches storing the link sets on the database (Johnson, [0030], [0046]; storing content link in database).
It would have been obvious to a person of ordinary skill, before the effective filling date of the invention, to have combined Johnson’s teaching and Massand’s teaching to include storing the link sets on the database, since the combination would have facilitated the system to publish and/or re-publish content links to corresponding content/documents.
Claim 9 is for a computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media (Massand, fig.1; [0035]), the program instructions for performing the method of claim 2 and is rejected under the same rationale.
Claim 16 is for a computer system comprising: one or more computer processors; one or more computer readable storage medium; and program instructions stored on the computer readable storage medium (Massand, fig.1; [0035]) for performing the method of claim 2 and is rejected under the same rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO 892 for more detail).
Seacat DeLuca et al., US 2016/0162594, teaches Updated Content Notification.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THU V HUYNH/Primary Examiner, Art Unit 2177